Citation Nr: 0323595	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-19 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's post-operative right (major) 
hand injury residuals including index and middle finger 
fracture residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's dyshidrosis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

REMAND

The veteran had active service from November 1985 to August 
1986 and from March 1991 to January 1996.  In April 2003, the 
Board determined that additional development of the record 
was needed.  Additional VA examination documentation was 
subsequently received and incorporated into the record.  The 
veteran has not waived RO consideration of the additional 
evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 

The RO should readjudicate the veteran's 
claims of entitlement to an initial 
evaluation in excess of 10 percent for 
his post-operative right (major) hand 
injury residuals including index and 
middle finger fracture residuals and an 
initial evaluation in excess of 10 
percent for his dyshidrosis.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

